Citation Nr: 1704578	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  06-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than November 9, 2009 for the grant of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1967 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in April 2009 and September 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

When this case was before the Board in September 2010 it was determined that further development was needed.  To that end, it was noted that in a June 2010 rating decision, the RO granted service connection for PTSD at a 30 percent disability rating, effective November 30, 2009.  The RO notified the Veteran of its decision and his appellate rights in a June 2010 letter.  In a June 25, 2010 letter, the Veteran indicated that he disagreed with the June 2010 decision.  The Board accepted this as a timely notice of disagreement with the June 2010 decision regarding the initial rating assigned for his service-connected PTSD.  As a Statement of the Case (SOC) had not been issued on the Veteran's disagreement with the June 2010 decision that granted service connection for PTSD at a 30 percent disability rating, effective November 30, 2009, the Board found that additional development as to this matter was required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In March 2016 and April 2016, the Veteran was issued a Supplemental Statement of the Case (SSOC) on this matter.  The Board notes, however, to date an SOC has not been issued.  Pursuant to 38 C.F.R. § 19.31(a), an SSOC may not be used to announce a decision on an issue not previously addressed in a SOC. See also Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing that an SSOC is appropriate for readjudication purposes and finding that 38 C.F.R. § 19.31(a) confirms an SSOC may not announce decisions on issues not previously addressed in a preceding SOC).  Furthermore, a Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of September 2010 were not followed, the AOJ is again requested to comply with the Board's remand directives as stated below.

Additionally, in a November 2011 rating decision, the RO implemented the Board's September 2010 grant of entitlement to individual unemployability.  In January 2012 correspondence, the Veteran expressed disagreement with the effective date assigned for the grant of individual unemployability.  The Veteran, however, has not been issued an SOC on this matter.  As such, a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the Veteran and his representative a Statement of the Case (SOC) on the claims for entitlement to an initial disability rating higher than 30 percent for PTSD and entitlement to an effective date earlier than November 9, 2009 for the grant of individual unemployability.  The Veteran is informed that the claim will be returned to the Board following the issuance of the statement of the case only if it is perfected by the filing of a timely and adequate substantive appeal.  If a timely substantive appeal is filed, the issues should be certified to the Board for appellate consideration.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

